I agree with the decision to review the trial court's ruling which dismissed this case. However, I do not agree that all of the theories pleaded in the complaint "sound in malpractice." I believe that a valid contract case exists between an attorney and a client. I further believe that such a contract can be breached without the attorney's being guilty of malpractice.
I would therefore reverse the trial court's judgment, but leave theories other than professional negligence for consideration by the trial court upon remand. *Page 644